UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 02-10479
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                         NORMAN Q. SEID,

                                                Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                          (4:01-CR-190-1)
_________________________________________________________________
                         December 30, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Norman Q. Seid appeals his sentence following his guilty plea

conviction to subscribing to a false income tax return.        Seid

claims the district court erred in departing upward from the

sentencing guideline fine range because: 1) the departure was based

on conduct unrelated to the offense of conviction; and 2) this

“uncharged conduct” was previously accounted for when calculating

the applicable sentencing guideline range.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Because Seid’s arguments are raised for the first time on

appeal, we review only for plain error.         E.g., United States v.

Alford, 142 F.3d 825, 830 (5th Cir.), cert. denied 525 U.S. 1003

(1998).    Under FED. R. CRIM. P. 52(b), forfeited errors may be

corrected only when there is a clear or obvious error that affects

defendant’s substantial rights.      E.g., United States v. Calverley,

37 F.3d 160, 162-64 (5th Cir. 1994) (en banc), cert. denied 513

U.S. 1196 (1995) (citing United States v. Olano, 507 U.S. 725, 731-

37   (1993)).   Even   then,   in   our   discretion,   such   errors   are

corrected only if they “seriously affect the fairness, integrity,

or public reputation of judicial proceedings”.           37 F.3d at 164

(internal citations omitted).

      Even assuming arguendo there was error, it was not clear or

obvious.   In short, Seid fails to satisfy the very strict standard

of review applicable to the issue he failed to preserve in district

court.

                                                               AFFIRMED




                                    2